Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        Nos. 04-13-00166-CR
                                             04-13-00167-CR
                                             04-13-00168-CR
                                             04-13-00169-CR

                                        Adrian CALVILLO,
                                             Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
             Trial Court Nos. 2012CR2999, 2012CR3000, 2012CR3001, & 2012CR3002
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 22, 2013

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence in each of these cases on February 11, 2013. Appellant

did not file any motions for new trial. Because appellant did not file timely motions for new

trial, the deadline for filing the notices of appeal was March 13, 2013.         TEX. R. APP. P.

26.2(a)(1). We reviewed the clerk’s record in each of these cases and it does not appear a notice

of appeal was ever filed with regard to any of the four judgments.
                                    04-13-00166-CR; 04-13-00167-CR; 04-13-00168-CR & 04-13-00169-CR


       Accordingly, on March 27, 2013, we ordered appellant to show cause in writing why

these appeals should not be dismissed for want of jurisdiction. Appellant’s response to this order

was due on or before April 29, 2013. We advised appellant that if he failed to satisfactorily

respond within the time provided, the appeals would be dismissed. No response was filed.

       To invoke the jurisdiction of the appellate court, a party seeking to appeal must give

timely and proper notice of appeal. White v. State, 61 S.W.2d 424, 428 (Tex. Crim. App. 2001).

A notice of appeal that complies with the requirements of Rule 26 of the Texas Rules of

Appellate Procedures is essential to vest the courts of appeals with jurisdiction. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court

of appeals does not obtain jurisdiction to address the merits of the appeal and can take no action

other than to dismiss the appeal. Id.

       Appellant failed to give timely and proper notice of appeal by filing notices of appeal in

compliance with Rule 26. Accordingly, we dismiss these appeals for want of jurisdiction.


                                                 PER CURIAM

Do Not Publish




                                               -2-